DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner's Amendment
01.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including canceling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
02.	This application is in condition for allowance except for the presence of claim(s) directed to invention that is not eligible for rejoinder, the non-election of which is without traverse. 
Specifically, claims 1-20, directed to the elected invention are allowable. 
Claims 21-31 are directed to non-elected invention, the non-election of which is without traverse. 
Claims 21-31 do not share linking claim(s) with allowable claims 1-20. Therefore, claims 21-31 are not eligible for rejoinder. See, for example, See M.P.E.P. § 821.02. 
Accordingly, claims 21-31 are canceled by Examiner's Amendment. See M.P.E.P. § 821.02. 
Examiner’s Statement of Reasons for Allowance
03.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 11 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
An integrated assembly, comprising: active regions which each have a digit-line-contact-region between a pair of capacitor-contact-regions, the capacitor-contact-regions being arranged in a pattern such that six adjacent capacitor-contact-regions form a substantially rectangular configuration; conductive redistribution material coupled with the capacitor-contact-regions and extending upwardly and laterally outwardly from the capacitor-contact-regions; upper surfaces of the conductive redistribution material being arranged in a pattern such that seven adjacent of the upper surfaces form a unit of a substantially hexagonal-close-packed configuration; and capacitors coupled with the upper surfaces of the conductive redistribution material,
as the underlined limitations are specifically structured and as they are interrelated with each other. 
With respect to independent product claims 11: 
An integrated assembly, comprising: semiconductor-material-pillars which each have a digit-line-contact-region between a pair of capacitor-contact-regions; the capacitor-contact-regions being arranged in an array, with the array having alternating first and second rows; conductive redistribution material coupled with the capacitor-contact-regions; the conductive redistribution material having a first configuration along the first rows, with the first configuration extending laterally outwardly from the capacitor-contact-regions of the first rows in a first direction substantially along the first rows; the conductive redistribution material having a second configuration along the second rows, with the second configuration extending laterally outwardly from the capacitor-contact-regions of the second rows in a second direction substantially along the second rows; the second direction being substantially opposite to the first direction; the conductive redistribution material having upper surfaces; and capacitors coupled with the upper surfaces of the conductive redistribution material,
as the underlined limitations are specifically structured and as they are interrelated with each other. 
Although various prior art references (see, for example, Tang '149) disclose several of the limitations in claims 1 and 11, this reference neither anticipates nor renders obvious the above identified limitations as they are specifically structured and as they are interrelated with each other. 
CONCLUSION
04.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814